Order
Per Curiam
James Boley appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after he was convicted of conspiracy to promote and facilitate first-degree murder. Boley contends the motion court erred in denying his motion as a successive motion without addressing its merits. Upon review of the briefs and the record, we find no error and affirm the judgment. Because a published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 84.16(b)